Detailed Action
1. This Office Action is submitted in response to the Application filed 4-15-2021, wherein claims 71-91 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 71-91 are rejected under 35 U.S.C. 103 as being unpatentable over Dewitt, USPN 10,088,460. 
 Regarding claim 71, Dewitt discloses a sample processing system 10, (note Figure 2) that includes a sample preparation station 20 with controller 22 and sample analysis station 24 with controller 26, where sample analysis station 24 includes an analyzer, such as a fluorescence spectrometer (an  immunoanalyzer or a chemical analyzer); as well as a mass spectrometer.See Col. 10, line 34-67 and Col. 11, line 11-33.The sample preparation station 20, (note Figure 4A) includes at least one sample vessel 58 (a reaction vessel) and a tansport assembly 60 (reaction 
Dewitt also discloses that the automated preparation and analysis system above may be used to automatically prepare a specimen for a selected test in accordance with a predetermined assay. Thus, samples are automatically selected for analysis by sample preparation controller 22 (Col. 41, line 53-64), after which a reaction vessel 58 containing a prepared sample is transferred via the transport assembly 60 from the analysis staging station 90 to the injector station 92 shown below in Figure 4B, where the injector station 92 includes an injector pipette assembly 96 that,

    PNG
    media_image1.png
    439
    569
    media_image1.png
    Greyscale


Dewitt further teaches at Col. 33, line 18-26 that, other detectors/analyzers may be used with, or in place of the mass spectrometer.  For example, these detectors may include, for example, electrochemical devices, nuclear magnetic resonance ("NMR"), absorbance, fluorescence, refractive index, pH, and/or conductivity.
Dewitt fails to explicitly disclose that the control system controls the sample preparation station to cause the analyzer to receive the first processed sample from the first sample aliquot and to perform a primary analysis on the first processed sample, to cause the at least one sample introduction apparatus to receive the second processed sample from the second sample aliquot and to transfer the second processed sample to the mass spectrometer to perform mass analysis.
However, it would be an obvious modification for Dewitt to add a fluorescence analyzer to the sample analysis station 24 that, includes mass spectrometer 120, as shown in Figure 4B above, which would increase the flexibility, efficiency and utility of Dewitt’s automated sample processing system, because, an automated sample processing system that includes two different analyzer’s (a fluorescence analyzer and a mass spectrometer) would allow a user to deliver selected samples to a selected analyzer, which provides a user with the ability to perform a pluralty of analyses (first and second) on a plurality of samples with two different analyzers (e.g., a fluorescence analyzer and a mass spectrometer), without incuring the cost of two separate immunoassay systems, nor incuring the down time required to replace one type of analyzer with a different type of analyzer, in order to perform immunoassay’s on two different analyzers, 

Regarding claims 72-77, Dewitt teaches the claimed sample processing system that includes a fluorescence analyzer (the light detector of claim73) and/or a mass spectrometer as well as LC channels 118a, 118b, fluidly coupled to injector ports 104a, 104b, as shown in Figure 4B above, and pump 124 that controls the mobile phase flow through plural ports of fluid loop 132, and associated downstream with a single mass spectrometer 120 of the mass spectrometer station 112, as described above regarding claim 71, where Dewitt also teaches that sample preparation station 20 includes specimen racks 42 that may be designated or labeled so they are controller selectable for a particular assay or application, which one of ordinary skill would expect to include selection of specimens for their delivery to a particular analyzer, as in claim 72. See Col. 11, line 34-50.
Dewitt also discloses using isotope labeling for internal standards, as in claim 75, , which one of ordinary skill would expect to include using fluorecent labels, as in claim 73. See Col. 13, line 34-50.
Dewitt further teaches using an LCMS system (the eluting system) having a liquid chromatography station 110 and a mass spectrometer station 112 fluidly coupled at Col. 21, line 5-42. Dewitt also discloses using reagent containers 52 (the reagent packs of claims 74 and 75) located in reagent racks 48 within the reagent station 46 (note Figure 3A) in order to use pippette 
Dewitt discloses above, using other detectors/analyzers with, or in place of the mass spectrometer, which one of ordinary skill would expect to include the use of the differential mobility spectrometer of claim 76.
Lastly, Dewitt discloses that mass spectrometer 120 includes an interface 146 having an orifice 152 (the open port of claim77) through which the sample is received, after sample analytes are introduced into ionization source 140, as shown above in Figure 4B. See also Col. 30, line 62-67 and Col. 31, line 1-26.
  Regarding claims 78-80, Dewitt teaches the claimed sample processing system that includes a fluorescence analyzer (a light detector) and/or a mass spectrometer, as well as the storage station of claim79, and using the pump 124 and switching valves for controlling eluting from LC columns 114 and 116, as described above regarding claims 71-77, where Dewitt also discloses using a predetermined threshold (note Figure 21) to define the result of an analysis per claim 78, and further teaches the claim 80 limitation of storing the mobile phase in each column  while the system is in a standby mode. See Col. 69, line 29-55. 
	Regarding claims 81-91, Dewitt teaches the claimed sample processing system that includes a transport assembly 60 that delivers samples to a fluorescence analyzer and/or a mass spectrometer, which is used to perform all the steps of these method claims, as described above regarding claims 71-80, except that Dewitt fails to explicitly teach using the two transport devices of claims 90 and 91.
	However, Dewitt also teaches that vessels 58 are transferred to a sampling station 56 from the storage station 59 (note Figure 3D) by way of a transport assembly 60, where the 
	Therefore, it would have been obvious to one of ordinary skill in the art that moving the robot transport assembly 60 on two different tracks 50 (note Figure 3D), would be equivalent to using two transport devices, as described in cclaims 90 and 91.
Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
June 18, 2020
/Phillip A Johnston/
Primary Examiner, Art Unit 2881